


110 HR 1090 IH: Social Security Guarantee Plus Act of 2007
U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1090
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Lewis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on the
			 Budget and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Social Security Act and the Internal Revenue
		  Code of 1986 to preserve and strengthen the Social Security Program through the
		  creation of personal Social Security guarantee accounts ensuring full benefits
		  for all workers and their families, restoring long-term Social Security
		  solvency, to make certain benefit improvements, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Social Security Guarantee Plus Act of
			 2007.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and statement of purpose.
					Title I—Social Security Guarantee Program
					Sec. 101. Social Security guarantee refundable
				credit.
						Sec. 3511. Social Security guarantee refundable
				  credit.
					Sec. 102. Establishment of the Social Security Guarantee
				Program.
						Part A—Insurance benefits
						Part B—Social Security Guarantee Program
						Sec. 251. Definitions.
						Sec. 252. Establishment of Program.
						Sec. 253. Social Security guarantee accounts.
						Sec. 254. Investment of accounts.
						Sec. 255. Determination of monthly annuity amounts and use in
				  determining account distribution supplements.
						Sec. 256. Disposition of account assets.
						Sec. 257. Administration of the
				  Program.
					Sec. 103. Benefit increases.
					Sec. 104. Tax treatment.
						Sec. 2059. Social Security guarantee
				  accounts.
					Sec. 105. Annual account statements.
					Sec. 106. Protection of social security
				surpluses.
						Sec. 316. Lock-box for social security
				  surpluses.
					Title II—Benefit updates
					Sec. 201. Elimination of the Social Security earnings test for
				individuals who have attained age 62.
					Sec. 202. Increase in widow’s and widower’s insurance
				benefits.
					Sec. 203. Benefits for disabled widows and widowers without
				regard to age.
					Sec. 204. Repeal of 7-YEAR restriction on eligibility for
				widow’s and widower’s insurance benefits based on disability.
					Sec. 205. Exemption from two-year waiting period for divorced
				spouse’s benefits upon other spouse’s remarriage.
					Sec. 206. Increase in amount of wages and self-employment
				income credited to years taken into account in determining average indexed
				monthly earnings for beneficiaries precluded from remunerative work by need to
				provide child care.
					Sec. 207. Government pension offset reduced from two-thirds to
				one-third of the Government pension.
				
			2.Findings and
			 statement of purpose
			(a)FindingsThe
			 Congress finds as follows:
				(1)The Social
			 Security program provides essential income security for about 48 million
			 Americans of all ages through its retirement, disability, and survivor
			 benefits.
				(2)Social Security’s
			 benefit structure is designed to help lower-wage workers, and its family
			 benefits are of particular importance to women.
				(3)The Board of
			 Trustees of the Social Security trust funds project that, because people are
			 living longer, families are having fewer children, and the baby boom generation
			 is approaching retirement, the Social Security program’s benefit costs will
			 exceed its tax revenues beginning in 2017. By 2040, the Social Security trust
			 funds will be depleted and the program will be able to honor only 74 percent of
			 benefit commitments, and even less thereafter.
				(4)Each payday,
			 American workers send their hard-earned payroll taxes to Social Security and in
			 return are promised protection for themselves and their families upon
			 retirement, disability, or death. That commitment must be kept.
				(5)Reducing benefits
			 will result in more seniors and individuals with disabilities living in
			 poverty.
				(6)Workers who are
			 more in need of early retirement, such as police officers, firefighters, and
			 manual laborers, would be especially harmed by increases in the age of
			 eligibility for Social Security benefits.
				(7)Inasmuch as
			 payroll taxes already constitute the single largest tax burden for most
			 American families, further tax increases would contribute to erosion in public
			 support for Social Security and would not result in sustainable financing for
			 the long term.
				(8)Allowing the
			 Federal Government to invest workers’ payroll taxes in private financial assets
			 risks political interference in investment decisions and may reduce economic
			 efficiency.
				(9)Workers’ ability
			 to save and invest for their own economic security in retirement will continue
			 to be particularly important, especially for younger workers.
				(10)The creation of
			 Social Security guarantee accounts as provided for in this Act is a critical
			 goal in light of Social Security’s financial challenges, the options available
			 to address these challenges, and the Nation’s interest in preserving and
			 strengthening Social Security for the next 75 years and beyond.
				(b)Statement of
			 purposeThe purpose of this Act is to preserve and strengthen the
			 Social Security program through the creation of Social Security guarantee
			 accounts that will—
				(1)ensure the payment
			 of Social Security benefits promised under current law, or greater benefits, to
			 all eligible workers and their families;
				(2)provide for the
			 long-run sustainability of the Social Security program; and
				(3)provide personal
			 account assets to be used exclusively for the financial security of the account
			 holder and his or her family that this and future Congresses cannot redirect
			 for any other purpose.
				ISocial Security
			 Guarantee Program
			101.Social Security
			 guarantee refundable credit
				(a)In
			 generalChapter 25 of the Internal Revenue Code of 1986 (relating
			 to general provisions relating to employment taxes) is amended by adding at the
			 end the following new section:
					
						3511.Social
				Security guarantee refundable credit
							(a)In
				generalThe Social Security guarantee account established under
				section 253 of the Social Security Act
				for each individual who has filed an election under section 253(b) of such Act
				shall receive for each calendar year following such election, during which such
				individual has earned wages or to which self-employment income of such
				individual is credited, a payment equal to the credit amount determined under
				subsection (b) for the individual for such calendar year.
							(b)Credit
				amount
								(1)In
				generalFor purposes of subsection (a), the credit amount
				determined under this subsection for an individual for a calendar year is an
				amount equal to the lesser of—
									(A)4 percent of the
				sum of—
										(i)wages (as defined
				in section 3121(a)) received by such individual during such year on which tax
				is imposed by section 3101, and
										(ii)self-employment
				income (as defined in 1402(b)) of such individual for the taxable year of such
				individual ending in such calendar year on which tax is imposed by section
				1401, or
										(B)$1,000 (in the
				case of the calendar year ending after the date of the enactment of the
				Social Security Guarantee Plus Act of
				2007) and the amount determined under paragraph (2) for the
				calendar year (in the case of subsequent calendar years).
									(2)Wage-based
				adjustmentsThe Secretary shall, on or before November 1 of the
				first calendar year ending after the date of the enactment of the
				Social Security Guarantee Plus Act of
				2007 and of every calendar year thereafter, determine and publish
				in the Federal Register the dollar amount under paragraph (1)(B) for the
				succeeding calendar year. Such amount shall be the larger of—
									(A)the amount in
				effect in the calendar year in which the determination under this paragraph is
				made, or
									(B)the product of
				$1,000 and the ratio of the national average wage index (as defined in section
				209(k)(1) of the Social Security Act)
				for the calendar year before the year in which the determination under this
				paragraph is made to the national average wage index (as so defined) for the
				first of the 2 calendar years preceding the calendar year ending after the date
				of the enactment of the Social Security
				Guarantee Plus Act of 2007,
									with such
				product, if not a multiple of $10, being rounded to the next higher multiple of
				$10 where such amount is a multiple of $5 but not of $10 and to the nearest
				multiple of $10 in any other case.(c)Special
				rules
								(1)Agreements by
				American employers of foreign affiliatesAny amounts paid
				pursuant to an agreement under section 3121(l) (relating to agreements entered
				into by American employers with respect to foreign affiliates) which are
				equivalent to the taxes referred to in subsection (b)(1)(A) shall be treated as
				taxes referred to in such subsection.
								(2)Coordination
				with special refund of Social Security taxesFor purposes of
				subsection (b)(1)(A), tax imposed by section 3101 shall not include any taxes
				to the extent the individual is entitled to a special refund of such taxes
				under section 6413(c).
								(d)PaymentNotwithstanding
				any other provision of this title, the payment under subsection (a) shall be
				paid only as provided in section 253 of the Social Security
				Act.
							.
				(b)Conforming
			 amendmentThe table of sections for chapter 25 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 3511. Social Security guarantee
				refundable
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 remuneration received, and net earnings for self-employment for services
			 performed, in calendar years ending after the date of the enactment of this
			 Act.
				102.Establishment
			 of the Social Security Guarantee Program
				(a)In
			 generalTitle II of the Social
			 Security Act is amended—
					(1)by inserting
			 before section 201 the following:
						
							AInsurance
				benefits
							;
						and(2)by
			 adding at the end of such title the following new part:
						
							BSocial Security
				Guarantee Program
								251.DefinitionsFor purposes of this part—
									(1)Covered
				individualThe term covered individual means an
				individual who has filed an election under section 253(b).
									(2)Account
				assetsThe term account assets means, with respect
				to a Social Security guarantee account, the total amount transferred to such
				account, increased by earnings credited under this part and reduced by losses
				and administrative expenses under this part.
									(3)Certified
				account managerThe term certified account manager
				means a person who is certified under section 257(b).
									(4)BoardThe
				term Board means the Social Security Guarantee Board established
				under section 257(a).
									(5)CommissionerThe
				term Commissioner means the Commissioner of Social
				Security.
									(6)ProgramThe
				term Program means the Social Security Guarantee Program
				established under this part.
									(7)Covered monthly
				insurance benefitThe term covered monthly insurance
				benefit means a monthly insurance benefit under section 202 or 223,
				other than a child’s insurance benefit under section 202(d) of a child who has
				not attained age 18 (or who is a full-time elementary or secondary school
				student (as defined in section 202(d)(7)(A)) and has not attained age
				19).
									252.Establishment of
		  ProgramThere is hereby established a Social
				Security Guarantee Program. The Program shall be governed by regulations which
				shall be prescribed by the Social Security Guarantee Board. The Board, the
				Executive Director appointed by the Board, the Commissioner, and the Secretary
				of the Treasury shall consult with each other in issuing regulations relating
				to their respective duties under this part. Such regulations shall provide for
				appropriate exchange of information to assist them in performing their duties
				under this part.
								253.Social Security guarantee
		  accounts(a)Establishment of
				accountsUnder regulations which shall be prescribed by the Board
				in consultation with the Secretary of the Treasury—
										(1)the Board shall
				establish a Social Security guarantee account for each covered individual (for
				whom a Social Security guarantee account has not otherwise been established
				under this part) upon initial receipt of a transfer under subsection (c) with
				respect to such covered individual, and
										(2)in any case
				described in paragraph (2) of section 256(d), the Board shall establish a
				Social Security guarantee account for the divorced spouse referred to in such
				paragraph (2).
										(b)Election of
				status as covered individual
										(1)In
				generalAny individual who has attained age 18 and has been
				assigned a social security account number under section 205(c) may elect to be
				a covered individual under this part upon filing an election under this
				subsection in a form and manner which shall be prescribed in regulations of the
				Commissioner of Social Security, in consultation with the Board. Such
				regulations shall provide for the filing of such elections during regularly
				scheduled intervals. Such an election shall be irrevocable and shall be
				effective with respect to wages earned, and self-employment income derived, on
				or after January 1 following the date of such filing.
										(2)RequirementsAn
				election by an individual under this subsection is an election, filed with the
				Commissioner, in such form and manner as shall be prescribed in regulations of
				the Commissioner, consisting of a written and signed declaration of such
				individual’s intention to become a covered individual under this part. The
				Commissioner shall provide for immediate notification to the Board and the
				Executive Director of such election.
										(c)Transfers of
				Social Security guarantee refundable credits
										(1)In
				generalUnder regulations which shall be prescribed by the
				Secretary of the Treasury in consultation with the Board, as soon as
				practicable during the 1-year period after each calendar year, while minimizing
				capital market distortions, the Secretary of the Treasury shall transfer to
				each covered individual’s Social Security guarantee account, from amounts
				otherwise available in the general fund of the Treasury, an amount equal to the
				sum of—
											(A)the amount payable
				to the covered individual’s Social Security guarantee account under section
				3511 of the Internal Revenue Code of 1986 (relating to the Social Security
				guarantee refundable credit) with respect to wages received during such
				calendar year by the covered individual and self-employment income derived by
				the covered individual during such individual’s taxable year ending in such
				calendar year, and
											(B)deemed interest on
				the amount determined under subparagraph (A) for the period commencing with
				July 1 of such calendar year and ending with the date of the transfer, computed
				at a rate equal to the average market yield (computed by the Managing Trustee
				on the basis of market quotations as of the end of the calendar month next
				preceding the date of the transfer) on all marketable interest-bearing
				obligations of the United States then forming a part of the public debt which
				are not due or callable earlier than 4 years after the end of such calendar
				month (rounding any average market yield computed under this paragraph which is
				not a multiple of 1/8 of 1 percent to the nearest multiple
				of 1/8 of 1 percent).
											(2)Transition
				ruleNotwithstanding paragraph (1), amounts payable to Social
				Security guarantee accounts under paragraph (1) with respect to the first
				calendar year described in paragraph (1)(A) ending after the date of the
				enactment of the Social Security Guarantee
				Plus Act of 2007 shall be paid by the Secretary of the Treasury
				as soon as practicable after such Secretary determines that the administrative
				mechanisms necessary to provide for accurate and efficient payment of such
				amounts have been established.
										(3)Availability of
				Trust Funds for transfers
											(A)Recommendations
				by Managing TrusteeAs determined appropriate from time to time
				by the Managing Trustee of the Federal Old-Age and Survivors Insurance Trust
				Fund and the Federal Disability Insurance Trust Fund, the Managing Trustee
				shall transmit to each House of the Congress the Managing Trustee’s
				recommendation that amounts to be transferred to Social Security guarantee
				accounts under paragraph (1) be transferred from such Trust Funds in lieu of
				the general fund. Any such recommendation shall take effect only upon
				ratification thereof by an Act of Congress.
											(B)Determinations
				of availabilityThe Managing Trustee may not determine that any
				such transfer from the Trust Funds is appropriate at any time unless the
				Managing Trustee has determined that amounts in such Trust Fund are available
				at such time for such transfers. For purposes of this subparagraph, amounts in
				either of the Trust Funds shall be considered to be available for such
				transfers at any time only to the extent that the balance in such Trust Fund at
				such time exceeds the best estimate of the Managing Trustee of the projected
				withdrawals otherwise required from such Trust Fund during the next following
				1-year period.
											(C)AssumptionsIn
				making recommendations under this paragraph, the Managing Trustee shall utilize
				the intermediate actuarial assumptions utilized by the Board of Trustees of the
				Trust Funds for its most recent annual report issued under section
				201(c).
											(D)Report on use of
				Social Security surplusesThe Managing Trustee shall annually
				prepare a report consisting of—
												(i)the Managing
				Trustee’s determination of the extent to which amounts have been appropriated
				from the Trust Funds under this paragraph in connection with Social Security
				guarantee refundable credits under section 3511 of such Code, and
												(ii)the Managing
				Trustee’s recommendations, based on the Managing Trustee’s review of the
				financial status of such Trust Funds, with respect to whether or to what extent
				that portion of the taxes under chapters 2 and 21 of the Internal Revenue Code
				of 1986 to which surpluses in the Trust Funds may be attributed should be
				reduced or should be maintained so as to allow for continued appropriations
				from the Trust Funds under this paragraph in connection with such
				credits.
												The
				Board of Trustees of the Trust Funds shall include such report in the Board’s
				annual report to the President and the Congress under section 201(c)(2).(d)Requirements for
				accountsThe following requirements shall be met with respect to
				each Social Security guarantee account:
										(1)Amounts
				transferred to the account consist solely of amounts transferred pursuant to
				this part.
										(2)In accordance with
				section 254, the account assets are held for purposes of investment under the
				Program by a certified account manager designated by (or on behalf of) the
				covered individual for whom such account is established under the
				Program.
										(3)Disposition of the
				account assets is made solely in accordance with section 256.
										(e)Accounting of
				receipts and disbursements under the ProgramThe Board shall
				provide by regulation for an accounting system for purposes of this
				part—
										(1)which shall be
				maintained by or under the Executive Director,
										(2)which shall
				provide for crediting of earnings from, and debiting of losses and
				administrative expenses from, amounts held in Social Security guarantee
				accounts, and
										(3)under which
				receipts and disbursements under the Program which are attributable to each
				account are separately accounted for with respect to such account.
										(f)Correction of
				erroneous transfersThe Board, in consultation with the
				Commissioner, shall provide by regulation rules similar to paragraphs (4)
				through (7) and (9) of section 205(c) and section 205(g) with respect to the
				correction of erroneous or omitted transfers of amounts to Social Security
				guarantee accounts.
									254.Investment of
		  accounts(a)Designation of
				certified account managersUnder the Program, a certified account
				manager shall be designated by or on behalf of each covered individual to hold
				for investment under this section such individual’s Social Security guarantee
				account assets.
									(b)Procedure for
				designationAny designation made under subsection (a) shall be
				made in such form and manner as shall be prescribed in regulations prescribed
				by the Board, following the initiation of an educational campaign as provided
				in section 257(a)(3)(C). Such regulations shall provide for annual selection
				periods during which covered individuals may make designations pursuant to
				subsection (a). Designations made pursuant to subsection (a) during any such
				period shall be irrevocable for the one-year period following such period,
				except that such regulations shall provide for such interim designations as may
				be necessitated by the decertification of a certified account manager. Such
				regulations shall provide for such designations made by the Board on behalf of
				a covered individual in any case in which a timely designation is not made by
				the covered individual.
									(c)Investment
				guidelines
										(1)In
				generalFor purposes of investment of amounts held in each Social
				Security guarantee account, the Board shall provide by regulation for 3
				investment options. Such options shall consist of the 60/40 investment option,
				the 65/35 investment option, and the 70/30 investment option.
										(2)Alternative
				investment options
											(A)The 60/40
				investment optionUnder the 60/40 investment option, amounts are
				held in the Social Security guarantee account so as to ensure, to the maximum
				extent practicable, that, of the total balance credited to the account and
				available for investment (after allowing for administrative expenses)—
												(i)60
				percent is invested in common stock as provided in paragraph (4), and
												(ii)40 percent is
				invested in fixed income securities as provided in paragraph (5).
												For
				such purpose, certified account managers shall offer each account holder a
				choice of one or more portfolios of each such type of investment. Except as
				provided in an election under paragraph (3), amounts held in a Social Security
				guarantee account shall be invested under the 60/40 investment option.(B)The 65/35
				investment optionUnder the 65/35 investment option, amounts are
				held in the Social Security guarantee account so as to ensure, to the maximum
				extent practicable, that, of the total balance credited to the account and
				available for investment (after allowing for administrative expenses)—
												(i)65
				percent is invested in common stock as provided in paragraph (4), and
												(ii)35 percent is
				invested in fixed income securities as provided in paragraph (5).
												For
				such purpose, certified account managers shall offer each account holder a
				choice of one or more portfolios of each such type of investment.(C)The 70/30
				investment optionUnder the 70/30 investment option, amounts are
				held in the Social Security guarantee account so as to ensure, to the maximum
				extent practicable, that, of the total balance credited to the account and
				available for investment (after allowing for administrative expenses)—
												(i)70
				percent is invested in common stock as provided in paragraph (4), and
												(ii)30 percent is
				invested in fixed income securities as provided in paragraph (5).
												For
				such purpose, certified account managers shall offer each account holder a
				choice of one or more portfolios of each such type of investment.(3)Elections among
				investment optionsPursuant to any individual’s written election
				filed in accordance with regulations of the Board during annual open seasons
				specified in such regulations, the certified account manager of the
				individual’s Social Security guarantee account shall, in accordance with such
				regulations, provide for disinvestment and reinvestment of amounts held in the
				account under any of the investment options described in paragraph (2) so as to
				provide for investment of amounts held in the account in any of the other such
				investment options specified in such election.
										(4)Common stock
				index requirementsThe Board shall establish by regulation
				standards which must be met by any portfolio of common stock selected for
				investment of account assets as provided in subparagraph (A)(i), (B)(i), or
				(C)(i) of paragraph (2), consistent with the requirement that such portfolio
				replicate the performance of one or more common stock indices comprised of
				common stock the aggregate market value of which is, in each case, a reasonably
				broad representation of publicly held companies whose shares are traded on the
				equity markets.
										(5)Fixed income
				securities requirementsThe Board shall establish by regulation
				standards which must be met by fixed income securities selected for investment
				of account assets as provided in subparagraph (A)(ii), (B)(ii), or (C)(ii) of
				paragraph (2). Amounts invested in fixed income securities by a certified
				account manager under the Program shall be held in a portfolio which shall
				consist of a diverse range of high-grade corporate bonds.
										(d)Diversification
				standardsThe Board shall specify by regulation standards
				governing investments under this section to ensure prudent diversification
				among the investments under the Program.
									255.Determination of monthly annuity
		  amounts and use in determining account distribution
		  supplements(a)Monthly annuity
				amounts
										(1)In
				generalIn accordance with regulations of the Board meeting the
				requirements of this section, the Commissioner shall determine a monthly
				annuity amount in connection with such covered individual’s Social Security
				guarantee account, for each month—
											(A)which commences
				after such individual becomes a covered individual,
											(B)for which such
				individual is entitled to a covered monthly insurance benefit under part A,
				and
											(C)which ends prior
				to or with—
												(i)the
				date of the covered individual’s death, or
												(ii)if later, the
				date of the death of the covered individual’s spouse (if any), except as
				provided in regulations prescribed by the Board pursuant to paragraph
				(5).
												(2)AmountThe
				monthly annuity amount shall be equal to the amount which would be the initial
				monthly payment under—
											(A)if the covered
				individual is not married on such date, an immediate single life annuity for
				the covered individual, or
											(B)if the covered
				individual is married on such date, an immediate annuity for the joint lives of
				the covered individual and the covered individual’s spouse, together with a
				survivor annuity to the one of them who survives the other of them for the life
				of the survivor payable in monthly installments equal to
				662/3 percent of the monthly payment of the annuity that
				would be payable if both spouses remained alive,
											purchased
				with the balance of the account (determined after payment of the initial lump
				sum payment under section 256(c)).(3)AssumptionsThe
				assumptions under this subsection include the probability of survival for
				persons born in the same year as the covered individual (and the spouse, in the
				case of a joint annuity), future projection of investment earnings based on
				investment of the account assets in the 65/35 investment option under section
				254(c)(2)(B), and expected price inflation. Determinations under this
				subsection shall be made in accordance with regulations which shall be
				prescribed by the Board, otherwise using generally accepted actuarial
				assumptions, except that no differentiation shall be made in such assumptions
				on the basis of sex, race, health status, or other characteristics other than
				age.
										(4)Adjustments based
				on additional Social Security guarantee refundable creditsThe
				Board shall annually augment the monthly annuity amount in connection with each
				Social Security guarantee account by an additional monthly annuity amount,
				determined under this subsection on the basis of any additional transfer to the
				account of a Social Security guarantee refundable credit for the year (plus
				deemed interest) under section 253(c), after subtracting the amount of the
				annual lump sum payment made from such account under section 256(c)(2).
										(5)Treatment of
				changes in marital status and benefit eligibility after commencement of
				entitlement to benefitsThe Board shall provide by regulation for
				recalculation or adjustment of the monthly annuity amount determined under this
				subsection in connection with any covered individual’s Social Security
				guarantee account so as to appropriately take into account any entry into
				marriage or divorce or changes in eligibility for benefits.
										(b)Amount of
				account distribution supplementThe Board shall determine for
				each month the amount of the monthly account distribution supplement (if any)
				in connection with a covered individual’s Social Security guarantee account and
				shall certify such amount to the Commissioner so as to allow inclusion of such
				supplement in each covered monthly insurance benefit payment pursuant to
				section 202(z) or 223(k). The amount of the supplement for each benefit shall
				be the excess (if any) of—
										(1)the sum of—
											(A)the monthly
				annuity amount in connection with such account, plus
											(B)in the case of a
				covered individual surviving a deceased spouse, a monthly amount which would be
				the monthly equivalent of the survivor annuity described in subsection
				(a)(2)(B) in connection with the Social Security guarantee account of the
				deceased spouse, over
											(2)the amount of the
				benefit (as determined before applying sections 202(z) and 223(k) and before
				applying any reduction or deduction applicable under part A).
										256.Disposition of account
		  assets(a)In
				generalAccount assets with respect to covered individuals shall
				be distributed solely as provided in this section.
									(b)Account manager
				transfers to the Trust Funds
										(1)In
				generalIn accordance with a schedule which shall be prescribed
				in regulations of the Board, each certified account manager holding account
				assets shall make account manager transfers to the Secretary of the Treasury.
				Such Secretary shall immediately credit each such transfer to the Federal
				Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance
				Trust Fund, according to an appropriate distribution formula which shall be
				prescribed in regulations of the Executive Director. The Executive Director
				shall provide to the certified account manager timely information necessary to
				carry out such account manager’s duties under this section.
										(2)Determination of
				amount of account manager transferThe amount of each account
				manager transfer due from a certified account manager for any period shall be
				an amount equal to the sum of—
											(A)the aggregate
				monthly annuity amount or amounts determined under paragraph (3) for the month
				or months ending during such period in connection with the Social Security
				guarantee accounts under the management of the certified account manager under
				the Program, and
											(B)the aggregate
				monthly account remittance for such period described in paragraph (4) in
				connection with such accounts.
											(3)Aggregate
				monthly annuity amountThe aggregate monthly annuity amount for
				any month in connection with the Social Security guarantee accounts under the
				management of any certified account manager under the Program is equal to the
				sum of all monthly annuity amounts in connection with such accounts, determined
				under section 255.
										(4)Aggregate
				monthly account remittanceThe aggregate monthly account
				remittance for any month in connection with the Social Security guarantee
				accounts under the management of any certified account manager under the
				Program is equal to the sum of all the amounts required to be transferred
				during such month from the certified account manager to the Secretary of the
				Treasury for crediting to the Federal Old-Age and Survivors Insurance Trust
				Fund or the Federal Disability Insurance Trust Fund under subsection (e)(2) in
				connection with the deaths of covered individuals for whom such accounts were
				established under this part.
										(5)Withdrawals from
				account balances for purposes of account manager transfersIn
				advance of each account manager transfer required under this subsection to be
				made by a certified account manager managing one or more Social Security
				guarantee accounts under the Program, the Commissioner shall certify to the
				Executive Director and to such certified account manager the monthly annuity
				amount in connection with each such account for each month during the period
				for which such transfer is to be made. At the time of such transfer, the
				certified account manager may withdraw from the assets of each such account the
				monthly annuity amount in connection with such account taken into account in
				determining each of the aggregate monthly annuity amounts included in the
				amount of the account manager transfer. Such withdrawn assets shall be
				available to the certified account manager solely for purposes of making such
				account manager transfer.
										(c)Lump sum
				paymentsUpon initial entitlement of a covered individual to
				covered monthly insurance benefits under part A, such individual shall be
				entitled to—
										(1)an initial lump
				sum payment, from such individual’s Social Security guarantee account, equal to
				5 percent of the balance in such account, and
										(2)a lump sum payment
				in connection with each subsequent transfer to such account (pursuant to
				section 253(c)) of such individual’s social security guarantee refundable
				credits for years beginning after commencement of such initial entitlement,
				payable as soon as practicable after the transfer, equal to 5 percent of the
				transferred amount (including deemed interest).
										The
				Executive Director shall certify to the certified account manager managing such
				account the amount of each lump sum payment, and upon receipt of such
				certification, the certified account manager shall transfer such certified
				amount to the Secretary of the Treasury for subsequent transfer to the covered
				individual. Such certification shall also include such information as may be
				necessary to make each lump sum payment in a timely manner.(d)Splitting of
				account assets upon divorce after 1 year of marriageUpon the
				divorce of a covered individual for whom a Social Security guarantee account
				has been established under this part, from a spouse to whom the covered
				individual had been married for at least 1 year—
										(1)if a Social
				Security guarantee account has been established under this part for the
				divorced spouse of the covered individual, the Board shall direct the
				appropriate certified account manager to transfer—
											(A)from the Social
				Security guarantee account with the greater amount of accruals (including
				earnings) during the time of the marriage,
											(B)to the other such
				account,
											an amount
				equal to one-half of the difference between the amounts of such accruals in
				such accounts, or(2)if a Social
				Security guarantee account has not been established for the divorced spouse,
				the Board shall establish a Social Security guarantee account for the divorced
				spouse, and shall direct the appropriate certified account manager to
				transfer—
											(A)from the Social
				Security guarantee account of the covered individual,
											(B)to the Social
				Security guarantee account of the divorced spouse,
											an amount
				equal to one-half of the amount of accruals (including earnings) during the
				time of the marriage in the Social Security guarantee account of the covered
				individual.In the
				case of any transfer directed under this subsection, the Executive Director
				shall certify to the appropriate certified account manager the information
				necessary to make such transfer.(e)Closing of
				account upon the death of the covered individual
										(1)Transfers upon
				death before entitlementUpon the death of a covered individual
				before the individual has become entitled to covered monthly insurance
				benefits, the Executive Director shall close out the covered individual’s
				Social Security guarantee account. In closing out the account, the Executive
				Director shall certify to the certified account manager the amount of the
				account assets, and, upon receipt of such certification, such certified account
				manager shall transfer from such account an amount equal to such certified
				amount to the Secretary of the Treasury for subsequent transfer to the estate
				of such covered individual.
										(2)Transfers upon
				death after entitlement
											(A)In
				generalIn any case in which the covered individual dies after
				the individual has become entitled to covered monthly insurance benefits, the
				Executive Director shall, except as provided in subparagraph (B), close out the
				covered individual’s Social Security guarantee account upon such covered
				individual’s death.
											(B)Delayed closing
				in the case of surviving spouseIf the covered individual was
				married at the time of the covered individual’s death, the Executive Director
				shall close out the covered individual’s Social Security guarantee account with
				the close, upon the surviving spouse’s death, of the period to which the
				survivor annuity portion of the monthly annuity amount in connection with such
				account is applicable under section 255(a). The Board shall from time to time
				propose to the Congress recommendations for legislative changes necessary to
				provide for closing of the account in a manner and time consistent with
				regulations prescribed pursuant to section 255(a)(5).
											(C)Certification
				and transfer to Trust FundsIn closing out the account, the
				Executive Director shall certify to the certified account manager holding the
				covered individual’s account assets the amount of the account assets, and such
				certified account manager shall transfer an amount equal to such certified
				amount to the Secretary of the Treasury for crediting to the Federal Old-Age
				and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust
				Fund, as determined appropriate under regulations of the Board.
											(f)Closing of
				account of covered individuals who are ineligible for benefits upon attaining
				Retirement AgeIn any case in which, as of the date on which a
				covered individual attains retirement age (as defined in section 216(l)), such
				individual is not eligible for a covered monthly insurance benefit, the
				Commissioner shall so certify to the Executive Director and, upon receipt of
				such certification, the Executive Director shall close out the covered
				individual’s Social Security guarantee account. In closing out the account, the
				Executive Director shall certify to the certified account manager the amount of
				the account assets, and upon receipt of such certification from the Executive
				Director, the account manager shall transfer from such account an amount equal
				to such certified amount to the Secretary of the Treasury for subsequent
				transfer to the covered individual.
									(g)Administrative
				expenses
										(1)In
				generalUnder regulations which shall be prescribed by the Board,
				account assets are available for payment of the reasonable administrative costs
				of the Program (including reasonable administration fees charged by certified
				account managers under the Program), but in no event to exceed 25 basis points
				per year of the assets under management.
										(2)Temporary
				authorization of appropriations for startup administrative
				costsFor any such administrative costs that remain after
				applying paragraph (1) for each of the first five fiscal years that end after
				the date of the enactment of this part, there are authorized to be appropriated
				such sums as may be necessary for each of such fiscal years.
										257.Administration of the
		  Program(a)General
				provisions
										(1)Establishment
				and duties of the Social Security Guarantee Board
											(A)EstablishmentThere
				is established in the Social Security Administration a Social Security
				Guarantee Board.
											(B)MembershipThe
				Board shall be composed of 6 members appointed by the Board of Trustees of the
				Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
				Insurance Trust Fund. One member shall serve as Chairman, as designated by the
				Board of Trustees. Members of the Board shall have substantial experience,
				training, and expertise in the area of pension benefits, finance, investment,
				or insurance.
											(C)Terms
												(i)In
				generalA member of the Board shall be appointed for a term of 9
				years, subject only to removal by the Board of Trustees for cause, except that
				of the members first appointed—
													(I)two shall be
				appointed for a term of 3 years;
													(II)two shall be
				appointed for a term of 6 years; and
													(III)two shall be
				appointed for a term of 9 years.
													(ii)VacanciesA
				vacancy on the Board shall be filled in the manner in which the original
				appointment was made and shall be subject to any conditions which applied with
				respect to the original appointment. An individual chosen to fill a vacancy
				shall be appointed for the unexpired term of the member replaced. The term of
				any member shall not expire before the date on which the member’s successor
				takes office.
												(D)Powers and
				duties of the Board
												(i)In
				generalThe Board shall have powers and duties solely as provided
				in this part. The Board shall prescribe by regulation the terms of the Social
				Security Guarantee Program established under this part, including policies for
				investment under the Program of account assets, and policies for the
				certification and decertification of account managers under the Program, which
				shall include consideration of the appropriateness of the marketing materials
				and plans of such person.
												(ii)Budgetary
				requirementsThe Board shall prepare and submit to the President
				and to the appropriate committees of Congress an annual budget of the expenses
				and other items relating to the Board which shall be included as a separate
				item in the budget required to be transmitted to the Congress under section
				1105 of title 31, United States Code. The Board shall provide for low
				administrative costs such that, to the extent practicable, overall
				administrative costs of the Program do not exceed 25 basis points in relation
				to assets under management under the Program.
												(E)Additional
				authorities of the BoardThe Board may—
												(i)adopt, alter, and
				use a seal;
												(ii)establish
				policies with which the Commissioner shall comply under this part; and
												(iii)appoint and
				remove the Executive Director, as provided in paragraph (2).
												(F)Independence of
				certified account managersThe policies of the Board may not
				require a certified account manager to invest or to cause to be invested any
				account assets in a specific asset or to dispose of or cause to be disposed of
				any specific asset so held.
											(G)Meetings of the
				BoardThe Board shall meet at the call of the Chairman or upon
				the request of a quorum of the Board. The Board shall perform the functions and
				exercise the powers of the Board on a majority vote of a quorum of the Board.
				Four members of the Board shall constitute a quorum for the transaction of
				business.
											(H)Compensation of
				Board members
												(i)In
				generalEach member of the Board who is not an officer or
				employee of the Federal Government shall be compensated at the daily rate of
				basic pay for level I of the Executive Schedule for each day during which such
				member is engaged in performing a function of the Board. Any member who is such
				an officer or employee shall not suffer any loss of pay or deduction from
				annual leave on the basis of any time used by such member in performing such a
				function.
												(ii)Travel, per
				diem, and expensesA member of the Board shall be paid travel,
				per diem, and other necessary expenses under subchapter I of chapter 57 of
				title 5, United States Code, while traveling away from such member’s home or
				regular place of business in the performance of the duties of the Board.
												(I)Standard for
				board’s discharge of responsibilitiesThe members of the Board
				shall discharge their responsibilities solely in the interest of covered
				individuals and the Program.
											(J)Annual
				reportThe Board shall submit an annual report to the President,
				to each House of the Congress, and to the Board of Trustees of the Federal
				Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
				Trust Fund regarding the financial and operating condition of the
				Program.
											(K)Public
				accountant
												(i)DefinitionFor
				purposes of this subparagraph, the term qualified public
				accountant shall have the same meaning as provided in section
				103(a)(3)(D) of the Employee Retirement Income
				Security Act of 1974 (29 U.S.C. 1023(a)(3)(D)).
												(ii)EngagementThe
				Executive Director, in consultation with the Board, shall annually engage, on
				behalf of all individuals for whom a Social Security guarantee account is
				established under this part, an independent qualified public accountant, who
				shall conduct an examination of all records maintained in the administration of
				this part that the public accountant considers necessary.
												(iii)DutiesThe
				public accountant conducting an examination under clause (ii) shall determine
				whether the records referred to in such clause have been maintained in
				conformity with generally accepted accounting principles. The public accountant
				shall transmit to the Board a report on his examination.
												(iv)Reliance on
				certified actuarial mattersIn making a determination under
				clause (iii), a public accountant may rely on the correctness of any actuarial
				matter certified by an enrolled actuary if the public accountant states his
				reliance in the report transmitted to the Board under such clause.
												(2)Executive
				Director
											(A)Appointment and
				removalThe Board shall appoint, without regard to the provisions
				of law governing appointments in the competitive service, an Executive Director
				by action agreed to by a majority of the members of the Board. The Executive
				Director shall have substantial experience, training, and expertise in the
				management of financial investments and pension benefit plans. The Board may,
				with the concurrence of 4 members of the Board, remove the Executive Director
				from office for good cause shown.
											(B)Powers and duties
				of Executive DirectorThe Executive Director shall—
												(i)carry out the
				policies established by the Board,
												(ii)administer the
				provisions of this part in accordance with the policies of the Board,
												(iii)in consultation
				with the Board, prescribe such regulations (other than regulations relating to
				fiduciary responsibilities) as may be necessary for the administration of this
				part, and
												(iv)meet from time to
				time with the Board upon request of the Board.
												(C)Administrative
				authorities of Executive DirectorThe Executive Director
				may—
												(i)appoint such
				personnel as may be necessary to carry out the provisions of this part,
												(ii)subject to
				approval by the Board, procure the services of experts and consultants under
				section 3109 of title 5, United States Code,
												(iii)secure directly
				from any agency or instrumentality of the Federal Government any information
				which, in the judgment of the Executive Director, is necessary to carry out the
				provisions of this part and the policies of the Board, and which shall be
				provided by such agency or instrumentality upon the request of the Executive
				Director,
												(iv)pay the
				compensation, per diem, and travel expenses of individuals appointed under
				clauses (i), (ii), and (v) of this subparagraph, subject to such limits as may
				be established by the Board,
												(v)accept and use the
				services of individuals employed intermittently in the Government service and
				reimburse such individuals for travel expenses, as authorized by section 5703
				of title 5, United States Code, including per diem as authorized by section
				5702 of such title, and
												(vi)except as
				otherwise expressly prohibited by law or the policies of the Board, delegate
				any of the Executive Director’s functions to such employees under the Board as
				the Executive Director may designate and authorize such successive
				redelegations of such functions to such employees under the Board as the
				Executive Director may consider to be necessary or appropriate.
												(3)Role of the
				Commissioner of Social SecurityThe Commissioner shall—
											(A)prescribe such
				regulations (supplementary to and consistent with the regulations prescribed by
				the Board and the Executive Director) as may be necessary for carrying out the
				duties of the Commissioner under this part,
											(B)meet from time to
				time with, and provide information to, the Board upon request of the Board
				regarding matters relating to the Social Security Guarantee Program, and
											(C)in consultation
				with the Board and utilizing available Federal agencies and resources, develop
				a campaign to educate workers about the Program.
											(b)Certification
				and oversight of account managers
										(1)Certification by
				the Board
											(A)In
				generalAny person that is a qualified professional asset manager
				(as defined in section 8438(a)(8) of title 5, United States Code) may apply to
				the Board (in such form and manner as shall be provided by the Board by
				regulation) for certification under this subsection as a certified account
				manager. In making certification decisions, the Board shall consider the
				applicant’s general character and fitness, financial history and future
				earnings prospects, and ability to serve covered individuals under the Program,
				and such other criteria as the Board deems necessary to carry out this part.
				Certification of any person under this subsection shall be contingent upon
				entry into a contractual arrangement between the Board and such person.
											(B)Nondelegation
				requirementThe authority of the Board to make any determination
				to deny any application under this subsection may not be delegated by the
				Board.
											(2)Oversight of
				certified account managers
											(A)Role of
				regulatory agenciesThe Board may enter into cooperative
				arrangements with Federal and State regulatory agencies identified by the Board
				as having jurisdiction over persons eligible for certification under this
				subsection so as to ensure that the provisions of this part are enforced with
				respect to certified account managers in a manner consistent with and
				supportive of the requirements of other provisions of Federal law applicable to
				them. Such Federal regulatory agencies shall cooperate with the Board to the
				extent that the Board determines that such cooperation is necessary and
				appropriate to ensure that the provisions of this part are effectively
				implemented.
											(B)Access to
				recordsThe Board may from time to time require any certified
				account manager to file such reports as the Board may specify by regulation as
				necessary for the administration of this part. In prescribing such regulations,
				the Board shall minimize the regulatory burden imposed upon certified account
				managers while taking into account the benefit of the information to the Board
				in carrying out its functions under this part.
											(3)Revocation of
				certificationThe Board shall provide, in the contractual
				arrangements entered into under this subsection with each certified account
				manager, for revocation of such person’s status as a certified account manager
				upon determination by the Board of such person’s failure to comply with the
				requirements of such contractual arrangements. Such arrangements shall include
				provision for notice and opportunity for review of any such revocation.
										(c)Fiduciary
				responsibilities
										(1)In
				generalRules similar to the provisions of section 8477 of title
				5, United States Code (relating to fiduciary responsibilities; liability and
				penalties) shall apply in connection with account assets, in accordance with
				regulations which shall be issued by the Board. The Board shall issue
				regulations with respect to the investigative authority of appropriate Federal
				agencies in cases involving account assets.
										(2)Exculpatory
				provisions voidedAny provision in an agreement or instrument
				which purports to relieve a fiduciary from responsibility or liability for any
				responsibility, obligation, or duty under this part shall be void.
										(d)Civil actions by
				BoardIf any person fails to meet any requirement of this part or
				of any contract entered into under this part, the Board may bring a civil
				action in any district court of the United States within the jurisdiction of
				which such person’s assets are located or in which such person resides or is
				found, without regard to the amount in controversy, for appropriate relief to
				redress the violation or enforce the provisions of this part, and process in
				such an action may be served in any district.
									(e)Preemption of
				inconsistent State lawA provision of this part shall not be
				construed to preempt any provision of the law of any State or political
				subdivision thereof, or prevent a State or political subdivision thereof from
				enacting any provision of law with respect to the subject matter of this part,
				except to the extent that such provision of State law is inconsistent with this
				part, and then only to the extent of the
				inconsistency.
									.
					(b)Conforming
			 amendments(1)Section 701(b) of the
			 Social Security Act (42 U.S.C. 901(b))
			 is amended by striking title II and inserting part A of
			 title II, the Social Security Guarantee Program under part B of title
			 II,.
					(2)Section 702(a)(4) of the
			 Social Security Act (42 U.S.C.
			 902(a)(4)) is amended by inserting other than those of the Social
			 Security Guarantee Board after Administration, and by
			 striking thereof and inserting of the Administration in
			 connection with the exercise of such powers and the discharge of such
			 duties.
					103.Benefit
			 increases
				(a)Old-age
			 insurance benefits and other benefits under Section 202Section
			 202 of the Social Security Act (42
			 U.S.C. 402) is amended by adding at the end the following new
			 subsection:
					
						(z)Account distribution supplementsEach monthly
				insurance benefit under this section (after application of any reduction or
				deduction applicable under this section or under any other provision of this
				part) shall be increased by the amount of the account distribution supplement
				determined for such benefit under section
				255.
						.
				(b)Disability
			 insurance benefitsSection 223 of such Act (42 U.S.C. 423) is
			 amended by adding at the end the following new subsection:
					(k)Account distribution
		  supplementsEach monthly
				insurance benefit under this section (after application of any reduction or
				deduction applicable under this part) shall be increased by the amount of the
				account distribution supplement determined for such benefit under section
				255.
						.
				104.Tax
			 treatment
				(a)Tax treatment of
			 Social Security guarantee accountsSection 7701 of the Internal
			 Revenue Code of 1986 (relating to definitions) is amended by redesignating
			 subsection (p) as subsection (q) and by inserting after subsection (o) the
			 following new subsection:
					
						(p)Tax treatment of
				Social Security guarantee accountsAll Social Security guarantee
				accounts established under part B of title II of the
				Social Security Act shall be exempt
				from taxation under this
				title.
						.
				(b)Benefits taxable
			 as Social Security benefits
					(1)Monthly
			 benefitsSection 86(d)(1)(A) of such Code (relating to definition
			 of Social Security benefit) is amended to read as follows:
						
							(A)a monthly benefit
				under part A of title II of the Social Security
				Act (including an account distribution supplement referred to in
				section 202(z) and 223(k) of such Act),
				or
							.
					(2)Special rules
			 relating to lump sum payment under Section
			 256(c) of Social
			 Security Act
						(A)Section 86(a) of
			 such Code is amended by adding at the end the following new paragraph:
							
								(3)Inclusion in
				gross income of lump sum payment under section
				256(c) of Social
				Security Act
									(A)In
				generalA lump sum payment received under section 256(c) of the
				Social Security Act shall be
				includible in gross income in the amount provided by subparagraph (B). Such
				payment shall not be treated as a social security benefit for purposes of this
				section.
									(B)Amount included
				in incomeThe portion of such lump sum payment that is includible
				in gross income shall be equal to an amount which bears the same ratio to the
				total amount of such payment as the portion of social security benefits
				included in gross income under paragraphs (1) and (2) bears to the total amount
				of such
				benefits.
									.
						(B)Special rule
			 relating to nonresident alien individualsSection 871(a)(3)(A) of
			 such Code is amended by inserting and of any lump sum payment received
			 under section 256(c) of the Social Security
			 Act after section 86(d)).
						(C)Transfers to
			 Trust Funds
							(i)In
			 generalParagraph (1) of section 121(e) of the Social Security
			 Amendments of 1983 (Public Law 98–21; 42 U.S.C. 401 note) is amended by adding
			 at the end the following new subparagraph:
								
									(C)There are hereby appropriated to each
				payor fund amounts equivalent to the aggregate increase in tax liabilities
				under chapter 1 of the Internal Revenue Code of 1986 which is attributable to
				the application of section 86 and section 871(a)(3) of such Code to lump sum
				payments received under section 256(c) of the Social Security Act by individuals entitled to
				benefits payable from such payor
				fund.
									.
							(ii)Conforming
			 amendmentSection 121(e)(2) of such Act is amended by striking
			 paragraph (1)(A) and inserting paragraphs (1)(A) and
			 (C).
							(3)Special rules
			 relating to distribution of closed account under Section
			 256(f) of Social
			 Security ActSection 86(a) of such Code (as amended by
			 paragraph (2)) is amended by adding at the end the following new
			 paragraph:
						
							(4)Extension of
				paragraph (2)(b) to distributions of closed account under Section
				256(f) of Social
				Security ActNotwithstanding any other provision of
				this subsection, in the case of any amount received pursuant to the closing of
				an account under section 256(f) of the Social
				Security Act, paragraph (2)(B) shall apply to such amounts, and for
				such purposes the amount allocated to the investment in the contract shall be
				zero.
							.
					(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after the end of the calendar year in which this Act is
			 enacted.
					(c)Estate tax not
			 to apply to assets of Social Security guarantee accounts
					(1)In
			 generalPart IV of subchapter A of chapter 11 of the Internal
			 Revenue Code of 1986 (relating to taxable estate) is amended by adding at the
			 end the following new section:
						
							2059.Social
				Security guarantee accountsFor purposes of the tax imposed by section
				2001, the value of the taxable estate shall be determined by deducting from the
				value of the gross estate an amount equal to the value of the assets of a
				Social Security guarantee account transferred by the Secretary to the estate of
				the decedent under section 256 of the Social
				Security
				Act.
							.
					(2)Clerical
			 amendmentThe table of sections for part IV of subchapter A of
			 chapter 11 of such Code is amended by adding at the end the following new
			 item:
						
							
								Sec. 2059. Social Security guarantee
				accounts.
							
							.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 decedents dying in or after the calendar year in which this Act is
			 enacted.
					105.Annual account
			 statementsSection 1143 of the
			 Social Security Act (42 U.S.C.
			 1320b–13) is amended by adding at the end the following new subsection:
				
					(e)Performance of Social Security guarantee
		  accountsBeginning not
				later than 1 year after the date of the first deposit is made to an eligible
				individual’s Social Security guaranty account, each statement provided to such
				eligible individual under this section shall include information determined by
				the Social Security Guarantee Board as sufficient to fully inform such eligible
				individual annually of the balance, investment performance, and administrative
				expenses of such
				account.
					.
			106.Protection of social
			 security surpluses
				(a)Protection of
			 social security surplusesTitle III of the Congressional Budget
			 Act of 1974 is amended by adding at the end the following new section:
					
						316.Lock-box for social security surpluses(a)Lock-box for social
				security surpluses
								(1)Concurrent
				resolutions on the budgetIt shall not be in order in the House
				of Representatives or the Senate to consider any concurrent resolution on the
				budget, or an amendment thereto or conference report thereon, that would set
				forth a deficit for any fiscal year for which there is a projected net surplus
				in the Federal Old-Age and Survivors Insurance Trust Fund and the Federal
				Disability Insurance Trust Fund which is attributable to the Social Security
				Guarantee Program under part B of title II of the Social Security Act.
								(2)Spending and tax
				legislationIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, motion, or conference report if—
									(A)the enactment of
				that bill or resolution, as reported;
									(B)the adoption and
				enactment of that amendment; or
									(C)the enactment of
				that bill or resolution in the form recommended in that conference
				report,
									would
				cause a deficit for any fiscal year for which there is a projected net surplus
				in the Federal Old-Age and Survivors Insurance Trust Fund and the Federal
				Disability Insurance Trust Fund attributable to the Social Security Guarantee
				Program under part B of title II of the Social Security Act.(b)Enforcement
								(1)Budgetary levels
				with respect to concurrent resolutions on the budgetFor purposes
				of enforcing any point of order under subsection (a)(1), the extent to which
				there is a deficit for any fiscal year shall be determined on the basis of
				budgetary aggregates set forth in the later of the concurrent resolution on the
				budget, as reported, or in the conference report on the concurrent resolution
				on the budget, adjusted to the maximum extent allowable under all procedures
				that allow budgetary aggregates to be adjusted for legislation that would cause
				a decrease in any surplus or an increase in any deficit for any fiscal year
				covered by the concurrent resolution on the budget (other than procedures
				described in paragraph (2)(A)(ii)).
								(2)Current levels
				with respect to spending and tax legislation
									(A)In
				generalFor purposes of enforcing subsection (a)(2), the extent
				to which there is a deficit for any fiscal year shall be—
										(i)calculated using
				the following assumptions—
											(I)direct spending
				and revenue levels at the baseline levels underlying the most recently agreed
				to concurrent resolution on the budget; and
											(II)for the budget
				year, discretionary spending levels at current law levels and, for outyears,
				discretionary spending levels at the baseline levels underlying the most
				recently agreed to concurrent resolution on the budget; and
											(ii)adjusted for
				changes in the surplus or deficit levels set forth in the most recently agreed
				to concurrent resolution on the budget pursuant to procedures in such
				resolution that authorize adjustments in budgetary aggregates for updated
				economic and technical assumptions in the mid-session report of the Director of
				the Congressional Budget Office.
										Such
				revisions shall be included in the first current level report on the
				congressional budget submitted for publication in the Congressional Record
				after the release of such mid-session report.(c)Waiver and
				appealSubsection (a) may be waived or suspended in the Senate
				only by an affirmative vote of three-fifths of the Members, duly chosen and
				sworn. An affirmative vote of three-fifths of the Members of the Senate, duly
				chosen and sworn, shall be required in the Senate to sustain an appeal of the
				ruling of the Chair on a point of order raised under this
				section.
							.
				(b)Conforming
			 amendmentThe item relating to section 316 in the table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended to read as follows:
					
						
							Sec. 316. Lock-box for social security
				surpluses.
						
						.
				IIBenefit
			 updates
			201.Elimination of
			 the Social Security earnings test for individuals who have attained age
			 62
				(a)In
			 generalSection 203 of the Social
			 Security Act (42 U.S.C. 403) is amended—
					(1)in
			 subsection (c)(1), by striking retirement age (as defined in section
			 216(l)) and inserting the age of 62;
					(2)in clause (B) of
			 the last sentence of subsection (f)(1), by striking retirement age (as
			 defined in section 216(l)) and inserting the age of
			 62;
					(3)in subsection
			 (f)(3), by striking retirement age (as defined in section
			 216(l)) and inserting the age of 62;
					(4)in subsection
			 (h)(1)(A), by striking retirement age (as defined in section
			 216(l)) each place it appears and inserting the age of
			 62; and
					(5)in subsection
			 (j)—
						(A)in the heading, by
			 striking retirement age and inserting Age 62;
			 and
						(B)by striking
			 retirement age (as defined in section 216(l)) and inserting
			 the age of 62.
						(b)Conforming
			 amendments eliminating the special exempt amount for year of attaining
			 Retirement Age
					(1)Uniform exempt
			 amountSection 203(f)(8)(A) of such Act (42 U.S.C. 403(f)(8)(A))
			 is amended by striking the new exempt amounts (separately stated for
			 individuals described in subparagraph (D) and for other individuals) which are
			 to be applicable and inserting a new exempt amount which shall
			 be applicable.
					(2)Conforming
			 amendmentsSection 203(f)(8)(B) of such Act (42 U.S.C.
			 403(f)(8)(B)) is amended—
						(A)in the matter
			 preceding clause (i), by striking Except and all that follows
			 through whichever and inserting The exempt amount which
			 is applicable for each month of a particular taxable year shall be
			 whichever;
						(B)in clause (i), by
			 striking corresponding;
						(C)in clause
			 (ii)—
							(i)by
			 striking the product and all that follows through other
			 individuals), and and inserting the product derived by
			 multiplying the exempt amount which is in effect with respect to months in the
			 taxable year ending after 1993 and before 1995, by; and
							(ii)by
			 striking subclause (II) and inserting the following:
								
									(II)the national average wage index (as so
				defined) for 1992,
									;
				and
							(D)in the last
			 sentence, by striking an exempt amount and inserting the
			 exempt amount.
						(3)Repeal of basis
			 for computation of special exempt amountSubparagraphs (D) and
			 (E) of section 203(f)(8) of such Act (42 U.S.C. (f)(8)(D), (E)) are
			 repealed.
					(c)Additional
			 conforming amendments
					(1)Section 203 of
			 such Act (42 U.S.C. 403) is amended—
						(A)in subsection
			 (b)(1)—
							(i)by
			 striking (b)(1) Deductions and inserting (b)
			 Deductions;
							(ii)by
			 striking and from any payment or payments to which any other persons are
			 entitled on the basis of such individual’s wages and self-employment
			 income,;
							(iii)by
			 striking until the total and all that follows through if
			 for such month and inserting the following: until the total of
			 such deductions equals such individual’s benefit or benefits under section 202
			 for any month, if for such month;
							(iv)by
			 striking total of benefits referred to in clauses (A) and (B)
			 and inserting the total of such benefits; and
							(v)by
			 striking If a child and all that follows through have
			 been made.;
							(B)by striking
			 subsection (b)(2);
						(C)by striking
			 subsection (d);
						(D)in subsection
			 (f)(1), by striking The amount of and all that follows through
			 Notwithstanding and inserting the following: The amount
			 of an individual’s excess earnings (as defined in paragraph (3)) shall be
			 charged to months as follows: There shall be charged to the first month of such
			 taxable year an amount of his excess earnings equal to the payment to which he
			 is entitled for such month under section 202 (or the total of his excess
			 earnings if such excess earnings are less than such payment), and the balance,
			 if any, of such excess earnings shall be charged to each succeeding month in
			 such year to the extent, in the case of each such month, of the payment to
			 which such individual is entitled for such month under section 202, until the
			 total of such excess has been so charged. Notwithstanding;
						(E)in subsection
			 (f)(3), by striking 331/3 percent and all
			 that follows through other individual, and inserting 50
			 percent of such individual’s earnings for such year in excess of the product of
			 the exempt amount as determined under paragraph (8),;
						(F)by striking
			 subsection (f)(7);
						(G)by striking
			 subsection (f)(9); and
						(H)in subsection
			 (h)(1)(A)(ii), by striking subclauses (I), (II), and (III) and inserting the
			 following:
							
								(I)such individual’s benefits under
				section 202 are reduced under subsection (a) of this section for any month in
				such taxable year, and
								(II)in any such month there is another
				person who also is entitled to benefits under subsection (b), (c), (d), (e),
				(f), (g), or (h) of section 202 on the basis of the same wages and
				self-employment income and who does not live in the same household as such
				individual.
								.
						(2)The second
			 sentence of section 223(d)(4) of such Act (42 U.S.C. 423(d)(4)) is amended by
			 striking if section 102 of the Senior Citizens’ Right to Work Act of
			 1996 had not been enacted and inserting the following: if the
			 amendments to section 203 made by section 102 of the Senior Citizens’ Right to
			 Work Act of 1996 and by section 201 of the Social Security Guarantee Plus Act of 2007
			 had not been enacted.
					(d)Effective date
			 and transitional rule
					(1)Effective
			 dateThe amendments and repeals made by this section shall apply
			 with respect to taxable years ending after December 31, 2012.
					(2)Transitional
			 ruleNotwithstanding paragraph (8) of section 203(f) of the
			 Social Security Act (42 U.S.C.
			 403(f)(8)), the exempt amount which is applicable, for purposes of such section
			 203(f), to an individual who is entitled to monthly insurance benefits under
			 section 202 of such Act but who has not attained retirement age (as defined in
			 section 216(l) of such Act) before the close of the taxable
			 year involved shall be—
						(A)for each month of
			 any taxable year ending after 2007 and before 2009, $1,250.00,
						(B)for each month of
			 any taxable year ending after 2008 and before 2010,
			 $1,666.662/3,
						(C)for each month of
			 any taxable year ending after 2009 and before 2011,
			 $2,083.331/3,
						(D)for each month of
			 any taxable year ending after 2010 and before 2012, $2,500.00, and
						(E)for each month of
			 any taxable year ending after 2011 and before 2013,
			 $2,916.662/3.
						202.Increase in
			 widow’s and widower’s insurance benefits
				(a)Widow’s
			 insurance benefitsSection 202(e) of the
			 Social Security Act (42 U.S.C. 402(e))
			 is amended by adding at the end the following new paragraph:
					
						(9)(A)In any case in which the
				amount of a widow’s insurance benefit (as determined under the preceding
				paragraphs of this subsection) for the entitlement month of the widow (or
				surviving divorced wife) is less than the minimum benefit amount for such month
				determined under subparagraph (C), the amount of such benefit for such month
				and each succeeding month shall be increased to such minimum benefit amount (or
				the amount most recently established in lieu thereof under section
				215(i)).
							(B)For purposes of this paragraph, the
				term entitlement month of a widow (or surviving divorced wife)
				means, in connection with her benefit under this subsection, the first month of
				her entitlement to such benefit.
							(C)For purposes of subparagraph (A), the
				minimum benefit amount determined under this subparagraph for the entitlement
				month of the widow (or surviving divorced wife) is an amount equal to the
				lesser of—
								(i)75 percent of the sum of—
									(I)the imputed deceased individual’s
				benefit for such month, as determined under subparagraph (D) or (E) (as
				applicable), and
									(II)the imputed survivor benefit for
				such month, as determined under subparagraph (F), or
									(ii)the increased benefit cap determined
				under subparagraph (G) for such month.
								(D)(i)For purposes of
				subparagraph (C)(i)(I), if the deceased individual died in a month for which he
				was not entitled to any benefit under this title based on his wages or
				self-employment income or the wages and self-employment income of the widow (or
				surviving divorced wife), the imputed deceased individual’s benefit for the
				entitlement month of the widow (or surviving divorced wife) is the sum
				of—
									(I)the imputed old-age insurance benefit
				(determined under clause (ii)) of the deceased individual for her entitlement
				month (if any), and
									(II)the imputed husband’s insurance
				benefit (determined under clause (iii)) of the deceased individual for her
				entitlement month (if any).
									(ii)The amount of the imputed old-age
				insurance benefit of the deceased individual for the entitlement month of the
				widow (or surviving divorced wife) is the amount of the old-age insurance
				benefit to which he would have been entitled for such month—
									(I)determined, in the case of such a
				deceased individual who had attained age 62 as of the date of his death, as if
				he had applied for such benefit in the month of his death and had survived
				throughout the subsequent period ending with her entitlement month, or
									(II)determined, in the case of such a
				deceased individual who died before attaining age 62 but would have attained
				age 62 before the end of her entitlement month, as if he had survived
				throughout the subsequent period ending with her entitlement month, and had
				applied for such benefit during the first month for which he would have been
				eligible for such benefit (assuming a primary insurance amount for the deceased
				individual determined under paragraph (2)(B) of this subsection).
									For purposes
				of determining the deceased individual’s imputed old-age insurance benefit
				under this clause, the determination of whether the deceased individual was a
				fully-insured individual (as defined in section 214(a)) shall be made as of the
				date of his death. In any case in which the deceased individual died before
				attaining age 62 and would not have attained age 62 before the end of the
				entitlement month of the widow (or surviving divorced wife), the deceased
				individual’s imputed old-age insurance benefit shall be deemed to be
				zero.(iii)The amount of the imputed husband’s
				insurance benefit of the deceased individual for the entitlement month of the
				widow (or surviving divorced wife) is the amount of the husband’s insurance
				benefit under subsection (c) to which he would have been entitled for such
				month (assuming, for purposes of reduction under subsection (k)(3)(A), the
				entitlement to an old-age insurance benefit for such month, if any, as
				described in clause (ii))—
									(I)determined, in the case of such a
				deceased individual who had attained age 62 as of the date of his death, as if
				he had applied for such benefit in the month of his death and had survived
				throughout the subsequent period ending with her entitlement month, or
									(II)determined, in the case of such a
				deceased individual who died before attaining age 62 but would have attained
				age 62 before the end of her entitlement month, as if he had survived
				throughout the subsequent period ending with her entitlement month and had
				applied for such benefit during the first month for which he would have been
				eligible for such benefit.
									In any case
				in which the deceased individual died before he attained age 62 and would not
				have attained age 62 before the end of the entitlement month of the widow (or
				surviving divorced spouse), the deceased individual’s imputed husband’s
				insurance benefit shall be deemed to be zero.(E)(i)For purposes of
				subparagraph (C), if the deceased individual died during a month for which he
				otherwise would have been entitled (but for his death) to an old-age insurance
				benefit under subsection (a) or a disability insurance benefit under section
				223, or to a husband’s insurance benefit under subsection (c) based on the
				wages and self-employment income of the widow (or surviving divorced wife), the
				imputed deceased individual’s benefit for the entitlement month of the widow
				(or surviving divorced wife) is the sum of—
									(I)the amount of the old-age or
				disability insurance benefit (if any) to which he would have been entitled for
				her entitlement month if he had survived throughout the period subsequent to
				his death and ending with such month, and
									(II)the amount of the husband’s insurance
				benefit (if any) to which he would have been entitled for her entitlement month
				based on her wages and self-employment income if he had survived throughout the
				period subsequent to his death and ending with such month (assuming, for
				purposes of reduction under subsection (k)(3)(A), the entitlement to an old-age
				or disability insurance benefit for such month, if any, as described in
				subclause (I)).
									(ii)If the deceased individual otherwise
				would have been entitled (but for his death) to a disability insurance benefit
				under section 223 for the month in which he died, the amount determined under
				clause (i) shall be determined as if he had survived throughout the period
				commencing with the month of his death and ending with the entitlement month of
				the widow (or surviving divorced wife) and he had remained entitled to
				disability insurance benefits throughout such period (or until becoming
				entitled to old-age insurance benefits under subsection (a) during such
				period).
								(F)For purposes of subparagraph
				(C)(i)(II)—
								(i)In the case of a widow (or surviving
				divorced wife) who is entitled for her entitlement month to an old-age
				insurance benefit under subsection (a) or a disability insurance benefit under
				section 223, or otherwise would have been entitled (but for the deceased
				individual’s death) to a wife’s insurance benefit under subsection (b) for such
				month, the amount of her imputed survivor benefit for such month is the sum
				of—
									(I)the amount of such old-age or
				disability insurance benefit (if any), and
									(II)the amount of such wife’s
				insurance benefit (if any), assuming, for purposes of reduction under
				subsection (k)(3)(A), the entitlement to an old-age insurance or disability
				insurance benefit for such month (if any), as described in subclause
				(I).
									(ii)In the case of a widow (or surviving
				divorced wife) who is not described in clause (i) but has attained (or would
				attain) age 62 as of the end of her entitlement month, the amount of her
				imputed survivor benefit is the sum of—
									(I)the amount of the old-age insurance
				benefit under subsection (a) to which she would be entitled for such month if
				she filed application for such benefit during such month, and
									(II)the amount to which she otherwise
				would have been entitled (but for the deceased individual’s death) as a wife’s
				insurance benefit under subsection (b) for such month, based on the deceased
				individual’s wages and self-employment income, if she had filed application for
				such benefit during such month (assuming a primary insurance amount for the
				deceased individual determined under paragraph (2)(B) of this subsection and
				assuming, for purposes of reduction under subsection (k)(3)(A), the entitlement
				to an old-age insurance benefit for such month, if any, as described in
				subclause (I)).
									In any
				case in which the widow (or surviving divorced wife) would not attain age 62
				before the end of the her entitlement month, her imputed survivor benefit shall
				be deemed to be zero.(G)The increased benefit cap determined
				under this subparagraph for the entitlement month of the widow (or surviving
				divorced wife) is the amount which would be the amount of a theoretical
				individual’s old-age insurance benefit under subsection (a) (reduced as
				provided in subsection (q)) if—
								(i)such theoretical individual’s primary
				insurance amount for the first month of entitlement were equal to the average
				of the primary insurance amounts upon which old-age insurance benefits under
				subsection (a) are payable for—
									(I)in any case in which the
				entitlement month of the widow (or surviving divorced wife) is the month of
				December, such month, or
									(II)in any other case, the latest
				month of December preceding such entitlement month,
									(ii)such first month of such theoretical
				individual’s entitlement to such old-age insurance benefit were the entitlement
				month of the widow (or surviving divorced spouse), and
								(iii)the month in which the theoretical
				individual attained or would attain retirement age (as defined in section
				216(l)) were the month in which the widow (or surviving divorced wife) attained
				or would attain retirement age (as so defined).
								(H)If, in determining the amount of the
				benefit under this section pursuant to this paragraph, the imputed old-age
				insurance benefit or imputed husband’s insurance benefit of the deceased
				individual was deemed to be zero pursuant to the last sentence of clause (ii)
				or (iii) of subparagraph (D), or the imputed survivor benefit of the widow (or
				surviving divorced wife) was deemed to be zero pursuant to the last sentence of
				subparagraph (F), effective for any month after the entitlement month of the
				widow (or surviving divorced wife) in which the deceased individual would have
				attained age 62 or she attains age 62, the Commissioner shall recompute the
				amount of the benefit under this paragraph by substituting a reference to such
				later month for each reference in the preceding provisions of this paragraph to
				her entitlement month.
							(I)(i)Any reference in this
				paragraph to the widow’s insurance benefit (as determined under the preceding
				paragraphs of this subsection) shall be deemed a reference to such benefit,
				taking into account all applicable reductions and deductions under this
				title.
								(ii)Any reference in this paragraph to
				the imputed old-age insurance benefit or imputed husband’s insurance benefit
				described in subparagraph (D), the old-age insurance benefit, disability
				insurance benefit, or husband’s insurance benefit described in subparagraph
				(E), or the old-age insurance benefit, disability insurance benefit, or wife’s
				insurance benefit described in subparagraph (F) shall be deemed a reference to
				such benefit, taking into account applicable reductions under this section but
				disregarding reductions or deductions otherwise applicable under this
				title.
								(iii)A widow’s insurance benefit which
				has been increased under this paragraph shall be subject to all reductions and
				deductions otherwise applicable to widow’s insurance benefits under this title,
				except that such benefit shall not be subject to any reduction otherwise
				applicable under subsection
				(q)(1).
								.
				(b)Widower’s
			 insurance benefitsSection 202(f) of such Act (42 U.S.C. 402(f))
			 is amended by adding at the end the following new paragraph:
					
						(9)(A)In any case in which the
				amount of a widower’s insurance benefit (as determined under the preceding
				paragraphs of this subsection) for the entitlement month of the widower (or
				surviving divorced husband) is less than the minimum benefit amount for such
				month determined under subparagraph (C), the amount of such benefit for such
				month and each succeeding month shall be increased to such minimum benefit
				amount (or the amount most recently established in lieu thereof under section
				215(i)).
							(B)For purposes of this paragraph, the
				term entitlement month of a widower (or surviving divorced
				husband) means, in connection with his benefit under this subsection, the first
				month of his entitlement to such benefit.
							(C)For purposes of subparagraph (A), the
				minimum benefit amount determined under this subparagraph for the entitlement
				month of the widower (or surviving divorced husband) is an amount equal to the
				lesser of—
								(i)75 percent of the sum of—
									(I)the imputed deceased individual’s
				benefit for such month, as determined under subparagraph (D) or (E) (as
				applicable), and
									(II)the imputed survivor benefit for
				such month, as determined under subparagraph (F), or
									(ii)the increased benefit cap determined
				under subparagraph (G) for such month.
								(D)(i)For purposes of
				subparagraph (C)(i)(I), if the deceased individual died in a month for which
				she was not entitled to any benefit under this title based on her wages or
				self-employment income or the wages and self-employment income of the widower
				(or surviving divorced husband), the imputed deceased individual’s benefit for
				the entitlement month of the widower (or surviving divorced husband) is the sum
				of—
									(I)the imputed old-age insurance benefit
				(determined under clause (ii)) of the deceased individual for his entitlement
				month (if any), and
									(II)the imputed wife’s insurance benefit
				(determined under clause (iii)) of the deceased individual for his entitlement
				month (if any).
									(ii)The amount of the imputed old-age
				insurance benefit of the deceased individual for the entitlement month of the
				widower (or surviving divorced husband) is the amount of the old-age insurance
				benefit to which she would have been entitled for such month—
									(I)determined, in the case of such a
				deceased individual who had attained age 62 as of the date of her death, as if
				she had applied for such benefit in the month of her death and had survived
				throughout the subsequent period ending with his entitlement month, or
									(II)determined, in the case of such a
				deceased individual who died before attaining age 62 but would have attained
				age 62 before the end of his entitlement month, as if she had survived
				throughout the subsequent period ending with his entitlement month, and had
				applied for such benefit during the first month for which she would have been
				eligible for such benefit (assuming a primary insurance amount for the deceased
				individual determined under paragraph (2)(B) of this subsection).
									For purposes
				of determining the deceased individual’s imputed old-age insurance benefit
				under this clause, the determination of whether the deceased individual was a
				fully-insured individual (as defined in section 214(a)) shall be made as of the
				date of her death. In any case in which the deceased individual died before
				attaining age 62 and would not have attained age 62 before the end of the
				entitlement month of the widower (or surviving divorced husband), the deceased
				individual’s imputed old-age insurance benefit shall be deemed to be
				zero.(iii)The amount of the imputed wife’s
				insurance benefit of the deceased individual for the entitlement month of the
				widower (or surviving divorced husband) is the amount of the wife’s insurance
				benefit under subsection (c) to which she would have been entitled for such
				month (assuming, for purposes of reduction under subsection (k)(3)(A), the
				entitlement to an old-age insurance benefit for such month, if any, as
				described in clause (ii))—
									(I)determined, in the case of such a
				deceased individual who had attained age 62 as of the date of her death, as if
				she had applied for such benefit in the month of her death and had survived
				throughout the subsequent period ending with his entitlement month, or
									(II)determined, in the case of such a
				deceased individual who died before attaining age 62 but would have attained
				age 62 before the end of his entitlement month, as if she had survived
				throughout the subsequent period ending with his entitlement month and had
				applied for such benefit during the first month for which she would have been
				eligible for such benefit.
									In any case
				in which the deceased individual died before she attained age 62 and would not
				have attained age 62 before the end of the entitlement month of the widower (or
				surviving divorced husband), the deceased individual’s imputed wife’s insurance
				benefit shall be deemed to be zero.(E)(i)For purposes of
				subparagraph (C), if the deceased individual died during a month for which she
				otherwise would have been entitled (but for his death) to an old-age insurance
				benefit under subsection (a) or a disability insurance benefit under section
				223, or to a wife’s insurance benefit under subsection (c) based on the wages
				and self-employment income of the widower (or surviving divorced husband), the
				imputed deceased individual’s benefit for the entitlement month of the widower
				(or surviving divorced husband) is the sum of—
									(I)the amount of the old-age or
				disability insurance benefit (if any) to which she would have been entitled for
				his entitlement month if she had survived throughout the period subsequent to
				her death and ending with such month, and
									(II)the amount of the wife’s insurance
				benefit (if any) to which she would have been entitled for his entitlement
				month based on his wages and self-employment income if she had survived
				throughout the period subsequent to her death and ending with such month
				(assuming, for purposes of reduction under subsection (k)(3)(A), the
				entitlement to an old-age or disability insurance benefit for such month, if
				any, as described in subclause (I)).
									(ii)If the deceased individual otherwise
				would have been entitled (but for her death) to a disability insurance benefit
				under section 223 for the month in which she died, the amount determined under
				clause (i) shall be determined as if she had survived throughout the period
				commencing with the month of her death and ending with the entitlement month of
				the widower (or surviving divorced husband) and she had remained entitled to
				disability insurance benefits throughout such period (or until becoming
				entitled to old-age insurance benefits under subsection (a) during such
				period).
								(F)For purposes of subparagraph
				(C)(i)(II)—
								(i)In the case of a widower (or surviving
				divorced husband) who is entitled for his entitlement month to an old-age
				insurance benefit under subsection (a) or a disability insurance benefit under
				section 223, or otherwise would have been entitled (but for the deceased
				individual’s death) to a husband’s insurance benefit under subsection (b) for
				such month, the amount of his imputed survivor benefit for such month is the
				sum of—
									(I)the amount of such old-age or
				disability insurance benefit (if any), and
									(II)the amount of such husband’s
				insurance benefit (if any), assuming, for purposes of reduction under
				subsection (k)(3)(A), the entitlement to an old-age insurance or disability
				insurance benefit for such month (if any), as described in subclause
				(I).
									(ii)In the case of a widower (or
				surviving divorced husband) who is not described in clause (i) but has attained
				(or would attain) age 62 as of the end of his entitlement month, the amount of
				his imputed survivor benefit is the sum of—
									(I)the amount of the old-age insurance
				benefit under subsection (a) to which he would be entitled for such month if he
				filed application for such benefit during such month, and
									(II)the amount to which he otherwise
				would have been entitled (but for the deceased individual’s death) as a
				husband’s insurance benefit under subsection (c) for such month, based on the
				deceased individual’s wages and self-employment income, if he had filed
				application for such benefit during such month (assuming a primary insurance
				amount for the deceased individual determined under paragraph (2)(B) of this
				subsection and assuming, for purposes of reduction under subsection (k)(3)(A),
				the entitlement to an old-age insurance benefit for such month, if any, as
				described in subclause (I)).
									In any
				case in which the widower (or surviving divorced husband) would not attain age
				62 before the end of his entitlement month, his imputed survivor benefit shall
				be deemed to be zero.(G)The increased benefit cap determined
				under this subparagraph for the entitlement month of the widower (or surviving
				divorced husband) is the amount which would be the amount of a theoretical
				individual’s old-age insurance benefit under subsection (a) (reduced as
				provided in subsection (q)) if—
								(i)such theoretical individual’s primary
				insurance amount for the first month of entitlement were equal to the average
				of the primary insurance amounts upon which old-age insurance benefits under
				subsection (a) are payable for—
									(I)in any case in which the
				entitlement month of the widower (or surviving divorced husband) is the month
				of December, such month, or
									(II)in any other case, the latest
				month of December preceding such entitlement month,
									(ii)such first month of such theoretical
				individual’s entitlement to such old-age insurance benefit were the entitlement
				month of the widower (or surviving divorced husband), and
								(iii)the month in which the theoretical
				individual attained or would attain retirement age (as defined in section
				216(l)) were the month in which the widower (or surviving divorced husband)
				attained or would attain retirement age (as so defined).
								(H)If, in determining the amount of the
				benefit under this section pursuant to this paragraph, the imputed old-age
				insurance benefit or imputed wife’s insurance benefit of the deceased
				individual was deemed to be zero pursuant to the last sentence of clause (ii)
				or (iii) of subparagraph (D), or the imputed survivor benefit of the widower
				(or surviving divorced husband) was deemed to be zero pursuant to the last
				sentence of subparagraph (F), effective for any month after the entitlement
				month of the widower (or surviving divorced husband) in which the deceased
				individual would have attained age 62 or he attains age 62, the Commissioner
				shall recompute the amount of the benefit under this paragraph by substituting
				a reference to such later month for each reference in the preceding provisions
				of this paragraph to his entitlement month.
							(I)(i)Any reference in this
				paragraph to the widower’s insurance benefit (as determined under the preceding
				paragraphs of this subsection) shall be deemed a reference to such benefit,
				taking into account all applicable reductions and deductions under this
				title.
								(ii)Any reference in this paragraph to
				the imputed old-age insurance benefit or imputed wife’s insurance benefit
				described in subparagraph (D), the old-age insurance benefit, disability
				insurance benefit, or wife’s insurance benefit described in subparagraph (E),
				or the old-age insurance benefit, disability insurance benefit, or husband’s
				insurance benefit described in subparagraph (F) shall be deemed a reference to
				such benefit, taking into account applicable reductions under this section but
				disregarding reductions or deductions otherwise applicable under this
				title.
								(iii)A widower’s insurance benefit which
				has been increased under this paragraph shall be subject to all reductions and
				deductions otherwise applicable to widower’s insurance benefits under this
				title, except that such benefit shall not be subject to any reduction otherwise
				applicable under subsection
				(q)(1).
								.
				(c)Cost-of-living
			 adjustments to guaranteed widow’s and widower’s insurance
			 benefitsSection 215(i)(2)(A)(ii) of such Act (42 U.S.C.
			 415(i)(2)(A)(ii)) is amended—
					(1)in
			 subclause (II), by striking and at the end;
					(2)in subclause
			 (III), by striking 1978. and inserting 1979,
			 and;
					(3)by adding at the
			 end the following new subclause:
						
							(IV)the benefit amount to which an
				individual is entitled for that month under subsection (e) or (f) of section
				202 if such benefit amount has been increased under paragraph (9) of such
				subsection.
							;
				and
					(4)in
			 the matter following subclause (IV) (added by paragraph (3)), by striking
			 (I), (II), and (III) and inserting (I), (II), (III), and
			 (IV).
					(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to widow’s and widower’s insurance benefits for months after November of the
			 calendar year in which this Act is enacted.
				203.Benefits for
			 disabled widows and widowers without regard to age
				(a)Eligibility for
			 widow’s insurance benefitsSection 202(e)(1)(B)(ii) of the
			 Social Security Act (42 U.S.C.
			 402(e)(1)(B)(ii)) is amended by striking has attained age 50 but has not
			 attained age 60 and.
				(b)Eligibility for
			 widower’s insurance benefitsSection 202(f)(1)(B)(ii) of such Act
			 (42 U.S.C. 402(f)(1)(B)(ii)) is amended by striking has attained age 50
			 but has not attained age 60 and.
				(c)Conforming
			 amendmentSection 202(q)(3)(A) of such Act (42 U.S.C.
			 402(q)(3)(A)) is amended by striking If the first month and all
			 that follows through widow’s or widower’s insurance benefit) and
			 inserting If the first month for which an individual both is entitled to
			 a wife’s or husband’s insurance benefit and has attained age 62 or for which an
			 individual is entitled to a widow’s or widower’s insurance
			 benefit.
				(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to monthly insurance benefits payable under title II of the
			 Social Security Act for months after
			 November of the calendar year in which this Act is enacted and for which
			 applications are filed or pending after November of such year.
				204.Repeal of
			 7-YEAR restriction on eligibility for widow’s and widower’s insurance benefits
			 based on disability
				(a)Widow’s insurance
			 benefits
					(1)In
			 generalSection 202(e) of the Social Security Act (as amended by section
			 202(a) of this Act) is further amended—
						(A)in paragraph
			 (1)(B)(ii), by striking which began before the end of the period
			 specified in paragraph (4);
						(B)in paragraph
			 (1)(F)(ii), by striking (I) in the period specified in paragraph (4) and
			 (II);
						(C)by striking
			 paragraph (4) and by redesignating paragraphs (5) through (9) as paragraphs (4)
			 through (8), respectively; and
						(D)in paragraph
			 (4)(A)(ii) (as redesignated), by striking whichever and all that
			 follows through begins and inserting the first day of the
			 seventeenth month before the month in which her application is
			 filed.
						(2)Conforming
			 amendments
						(A)Section
			 202(e)(1)(F)(i) of such Act (42 U.S.C. 402(e)(1)(F)(i)) is amended by striking
			 paragraph (5) and inserting paragraph (4).
						(B)Section
			 202(e)(1)(C)(ii)(III) of such Act (42 U.S.C. 402(e)(2)(C)(ii)(III)) is amended
			 by striking paragraph (8) and inserting paragraph
			 (6).
						(C)Section
			 226(e)(1)(A)(i) of such Act (42 U.S.C. 426(e)(1)(A)(i)) is amended by striking
			 202(e)(4),.
						(b)Widower’s
			 insurance benefits
					(1)In
			 generalSection 202(f) of such Act (as amended by section 202(b)
			 of this Act) is further amended—
						(A)in paragraph
			 (1)(B)(ii), by striking which began before the end of the period
			 specified in paragraph (4);
						(B)in paragraph
			 (1)(F)(ii), by striking (I) in the period specified in paragraph (4) and
			 (II);
						(C)by striking
			 paragraph (4) and by redesignating paragraphs (5) through (9) as paragraphs (4)
			 through (8), respectively; and
						(D)in paragraph
			 (4)(A)(ii) (as redesignated), by striking whichever and all that
			 follows through begins and inserting the first day of the
			 seventeenth month before the month in which his application is
			 filed.
						(2)Conforming
			 amendments
						(A)Section
			 202(f)(1)(F)(i) of such Act (42 U.S.C. 402(f)(1)(F)(i)) is amended by striking
			 paragraph (5) and inserting paragraph (4).
						(B)Section
			 202(f)(1)(C)(ii)(III) of such Act (42 U.S.C. 402(f)(2)(C)(ii)(III)) is amended
			 by striking paragraph (8) and inserting paragraph
			 (6).
						(C)Section
			 226(e)(1)(A)(i) of such Act (as amended by subsection (a)(2)) is further
			 amended by striking 202(f)(1)(B)(ii), and 202(f)(4) and
			 inserting and 202(f)(1)(B)(ii).
						(c)Conforming
			 amendmentSection 215(i)(2)(A)(ii)(IV) of such Act (as added by
			 section 202(c)(3) of this Act) is amended by striking paragraph
			 (9) and inserting paragraph (8).
				(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to benefits for months after November of the calendar year in which this Act is
			 enacted and for which applications are filed or pending after November of such
			 year.
				205.Exemption from
			 two-year waiting period for divorced spouse’s benefits upon other spouse’s
			 remarriage
				(a)Wife’s insurance
			 benefitsSection 202(b)(4)(A) of the
			 Social Security Act (42 U.S.C.
			 402(b)(4)(A)) is amended by adding at the end the following new sentence:
			 The criterion for entitlement under clause (ii) shall be deemed met upon
			 the remarriage of the insured individual to someone other than the applicant
			 during the 2-year period referred to in such clause..
				(b)Husband’s
			 insurance benefitsSection 202(c)(4)(A) of such Act (42 U.S.C.
			 402(c)(4)(A)) is amended by adding at the end the following new sentence:
			 The criterion for entitlement under clause (ii) shall be deemed met upon
			 the remarriage of the insured individual to someone other than the applicant
			 during the 2-year period referred to in such clause..
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to benefits for months after November of the calendar year in which this Act is
			 enacted and for which applications are filed or pending after November of such
			 year.
				206.Increase in
			 amount of wages and self-employment income credited to years taken into account
			 in determining average indexed monthly earnings for beneficiaries precluded
			 from remunerative work by need to provide child care
				(a)In
			 generalSection 215(b)(3) of the Social Security Act (42 U.S.C. 415(b)(3)) is
			 amended—
					(1)in
			 subparagraph (A), by striking subparagraph (B) and inserting
			 subparagraphs (B) and (C), and
					(2)by adding at the
			 end the following new subparagraph:
						
							(C)(i)Subject to clause (iii),
				in any case in which—
									(I)in any calendar year which is included
				in an individual’s elapsed years, such individual was living with a child (of
				such individual or his or her spouse) under the age of 7, and
									(II)at any time during or after such
				calendar year and on or before the date of the application by such individual
				for benefits based on such individual’s wages and self-employment income, such
				individual submits to the Commissioner, in such form as the Commissioner shall
				prescribe by regulation, a written statement that the requirements of subclause
				(I) are met with respect to such calendar year,
									the amount of the wages and self-employment income
				paid in or credited to such year under subparagraph (A), if less than the
				minimum credit amount for such individual for such year, shall be deemed equal
				to such minimum credit amount.(ii)For purposes of clause (i), the
				minimum credit amount for an individual described in clause (i) for any
				calendar year shall be an amount equal to the product derived by
				multiplying—
									(I)subject to clause (iii),
				1/4 of the average indexed monthly earnings of such
				individual, determined as if such individual became entitled to disability
				insurance benefits on January 1 of such year (disregarding any elapsed year
				with respect to which wages and self-employment income of such individual are
				deemed to be increased under this subparagraph), by
									(II)the number of months in such year
				during which such individual meets the requirements of clause (i)(I).
									(iii)In any case in which a minimum
				credit amount for an individual is determined under clause (ii) for 2 or more
				elapsed years, the amount determined in the case of such individual under
				clause (ii)(I) in connection with each such elapsed year shall not be less than
				the amount determined under clause (ii)(I) for such individual under clause
				(ii)(I) in connection with the latest of such 2 or more elapsed years.
								(iv)Clause (i) shall apply only with
				respect to not more than 5 elapsed years designated by the individual described
				in clause (i) with respect to which such individual submits a statement under
				clause (i)(II).
								(v)Clause (i) shall not apply in the
				case of an individual with respect to any calendar year referred to in clause
				(i)(I), if such individual’s spouse referred to in such clause was also living
				with the child referred to in such clause in such year, and—
									(I)the amount of such individual’s wages
				and self-employment income paid in or credited to such year (as determined
				before the application of this subparagraph) is greater than the amount of the
				wages and self-employment income paid in or credited to such year (as so
				determined) of such spouse, or
									(II)in any case in which the amount of
				the wages and self-employment income of such individual paid in or credited to
				such year is equal to the wages and self-employment income of such individual’s
				spouse paid in or credited to such year, the amount determined under clause
				(ii)(I) in connection with such calendar year in the case of such individual is
				greater than the amount so determined in the case of such individual’s
				spouse.
									In any case
				in which the requirements of neither subclause (I) nor subclause (II) are met
				in the case of such individual with respect to any calendar year, the
				Commissioner of Social Security shall provide by regulation for the application
				of clause (i) only with respect to one of the two spouses in accordance with
				the equities of the
				case..
					(b)Effective
			 dateThe amendments made by
			 this section shall apply with respect to benefits for months after November of
			 the calendar year in which this Act is enacted.
				207.Government
			 pension offset reduced from two-thirds to one-third of the Government
			 pension
				(a)In
			 generalSection 202(k)(5)(A) of the Social Security Act (42 U.S.C. 402(k)(5)(A)) is
			 amended by striking two-thirds and inserting
			 one-third.
				(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to benefits for months after November of the calendar year in which this Act is
			 enacted.
				
